Name: Commission Implementing Regulation (EU) 2015/1999 of 9 November 2015 amending Regulation (EU) No 165/2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010
 Type: Implementing Regulation
 Subject Matter: fisheries;  international law;  Europe
 Date Published: nan

 10.11.2015 EN Official Journal of the European Union L 292/1 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1999 of 9 November 2015 amending Regulation (EU) No 165/2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1) and (2) thereof, Whereas: (1) Commission Regulation (EU) No 165/2011 (2), as amended by Implementing Regulation (EU) No 978/2014 (3), establishes that the fishing quota for mackerel (Scomber scombrus) in ICES zones VIIIc, IX and X, and in Union waters of CECAF zone 34.1.1 (mackerel fishing quota), allocated to Spain in the year 2014, be subject to a deduction of 5 989 tonnes on account of overfishing in 2010. (2) Regulation (EU) No 165/2011 furthermore provides, also on account of overfishing in 2010, that the mackerel fishing quota allocated to Spain in the year 2015, and where appropriate in subsequent years, be subject to a deduction of 9 747 tonnes. (3) On 30 March 2015, the Spanish authorities informed the Commission that their mackerel fishing quota for the year 2014 had not been fully used and requested the Commission to take into account the unutilised tonnes in order to reduce to deductions provided for by Regulation (EU) No 165/2011 for the year 2015. (4) At the same time, Spain, had requested, pursuant to Article 4(2) of Council Regulation (EC) No 847/96 (4), that, within the limits indicated in that Regulation, part of its mackerel fishing quota for 2014 be withheld and transferred to the year 2015. (5) Spain's 2014 unutilised mackerel fishing quota amounts to 5 652,891 tonnes. Commission Implementing Regulation (EU) 2015/1170 (5) already transferred 4 211,038 tonnes of that unutilised fishing quota to the year 2015. Hence, the remaining 2014 unutilised tonnage amounts to 1 441,853. (6) The request continues to be compatible with the rationale expressed in recital 7 of Regulation (EU) No 165/2011 justifying the spreading out of deductions over a period of five years or more. (7) The amount of 1 441,853 tonnes should be used to reschedule the deductions provided for in Regulation (EU) No 165/2011, as amended by Implementing Regulation (EU) No 978/2014. That quantity should be added to the amount to be deducted from the mackerel fishing quota for the year 2014, which should thus be increased from 5 989 to 7 430,853 tonnes, and simultaneously be subtracted from the amount to be deducted from the mackerel fishing quota for the year 2015, which should thus be reduced from 9 747 to 8 305,147 tonnes. (8) Regulation (EU) No 165/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 165/2011 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Commission Regulation (EU) No 165/2011 of 22 February 2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 (OJ L 48, 23.2.2011, p. 11). (3) Commission Implementing Regulation (EU) No 978/2014 of 16 September 2014 amending Regulation (EU) No 165/2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 (OJ L 275, 17.9.2014, p. 1). (4) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (5) Commission Implementing Regulation (EU) 2015/1170 of 16 July 2015 adding to the 2015 fishing quotas certain quantities withheld in the year 2014 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 189, 17.7.2015, p. 2). ANNEX ANNEX Stock Initial quota 2010 (1) Adapted quota 2010 Established catches 2010 Difference quota-catches (overfishing) Multiplying factor of Article 105(2) of Regulation (EC) No 1224/2009 (overfishing * 2) Deduction 2011 Deduction 2012 Deduction 2013 Deduction 2014 Deduction 2015 and, where appropriate, for subsequent years MAC/8C3411 27 919 24 604 44 225  19 621 (79,7 % of 2010 quota)  39 242 7 744 5 500 10 262 7 430,853 8 305,147 (1) Regulation (EU) No 53/2010.